Citation Nr: 0840542	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  04-39 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death. 

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to March 
1971.  He died in June 1996.  The appellant is the veteran's 
widow. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the benefit sought on appeal.  
The appellant appealed that decision and the case was 
referred to the Board for appellate review.  

The case was previously before the Board on two separate 
occasions.  In November 2000, the Board remanded the case for 
increased development.  Then in August 2002, the Board denied 
entitlement to service connection for the cause of the 
veteran's death.  

The appellant subsequently attempted to reopen the claim for 
benefits for the veteran's cause of death.  In April 2004 the 
RO determined that no new and material evidence had been 
submitted and denied the claim.  The appellant filed a Notice 
of Disagreement and in August 2004, in a Statement of the 
Case, the RO appears to have reopened the appellant claim.


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by the Board in an August 2002 decision; the 
appellant did not appeal that decision.

2.  The evidence submitted since the August 2002 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim of service connection for the 
cause of the veteran's death. 

3.  The veteran died in June 1996; the death certificate 
lists the immediate cause of death as artherosclerotic 
cardiovascular disease 

4.  The cause of the veteran's death was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor was it otherwise causally related to the 
veteran's active duty service or to a service-connected 
disability. 


CONCLUSIONS OF LAW

1.  The August 2002 Board decision, which denied service 
connection for the case of the veteran's death, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2008). 

2.  The additional evidence presented since the Board 
decision in August 2002 is new and material and the claim for 
service connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008). 

3.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the appellant's claim on appeal, the Board 
is required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of a letter from the RO to the appellant dated in 
February 2004.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that in new and material evidence 
claims, such as this case presented, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  None of the 
letters sent fully meet the requirement set forth in Kent, 
but since the new and material evidence claim is granted this 
does not unfairly prejudice the appellant. 

With respect to the requirements established by the Dingess 
case, the appellant was provided notice of what type of 
information and evidence was needed to substantiate the 
claim, but she was not provided with notice of the type of 
evidence necessary to establish a rating or effective date 
for the rating.  Where such an error occurred, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007).

In the present appeal, notice of the two Dingess elements 
regarding effective dates and disability ratings would not 
have operated to alter the outcome.  The Board notes that 
this appeal concerns only a determination of whether service 
connection is warranted for the cause of the veteran's death 
and, in any event, the Board finds below that service 
connection is not warranted; no ratings or effective dates 
will be assigned and any questions as to such assignments are 
rendered moot.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the appellant and her representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the appellant in the adjudication of his 
appeal  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the appellant's appeal.

New and Material Evidence

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. 

When an appellant seeks to reopen a final decision the first 
inquiry is whether the evidence presented or secured after 
the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  If it is determined that new and 
material evidence has been submitted the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 

The appellant's claim for service connection for the 
veteran's cause of death was previously considered and denied 
by the Board in an August 2002 decision.  The appellant was 
provided notice of the decision and of her appellate rights, 
but she did not appeal.  The rating decision thus became 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100. 

Subsequent to the August 2002 Board decision, the appellant 
applied to reopen the claim for service connection for the 
cause of the veteran's death.  A rating decision in April 
2004 appeared to reopen the claim based on the submission of 
new and material evidence, but denied the claim on the merits 
after a de novo review.  The appellant appealed this decision 
and in August 2004 the RO issued a Statement of the Case in 
which the RO once again appeared to reopen the claim based on 
the submission of new and material evidence, but denied the 
claim on the merits after a de novo review.  Regardless of 
how the RO rules on the question, the Board must determine 
for purposes of jurisdiction whether there is new and 
material evidence sufficient to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

The Board has reviewed the evidence submitted since the Board 
decision in August 2002 and has determined, as did the RO, 
that the evidence is both new and material because it relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for the cause of the veteran's death, 
namely, evidence of a disability that could have contributed 
to the veteran's cause of death.  Accordingly, the claim for 
service connection for the cause of the veteran's death is 
reopened.

Merits

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
Generally, the cause of a veteran's death will be considered 
to be due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must be singly, or with some other condition, be 
the immediate or underlying cause, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty, in active 
military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, including diabetes, are 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In order to 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of an in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 
341, 346 (1999). 

A certificate of death on file shows that the veteran died in 
June 1996.  The immediate cause of death was recorded as 
"atherosclerotic cardiovascular disease."  No other 
significant conditions were shown and no autopsy was 
performed.  The cause of death was confirmed by the report of 
investigation by the medical examiner, also in June 1996. 

A review of the appellant's claims folder shows that during 
the veteran's lifetime service connection was established at 
100 percent for post traumatic stress disorder (PTSD) with 
anxiety reaction, at 30 percent for residuals from a shell 
fragment wound of the right ground and thigh, at 10 percent 
for residuals from a shell fragment wound of the right 
forearm, at 10 percent for chronic back strain with 
limitation of motion, at 10 percent for thrombophlebitis of 
the right lower extremity, and at 0 percent for residuals of 
a shell fragment wound of the left forearm.  The veteran's 
total combined evaluation was 100 percent from December 1994.  

As of the time of this Board decision, there has been 
substantial development of argument and evidence in this 
case, and the appellant's contentions are very clearly set 
forth in the record: that the veteran suffered from diabetes 
due to his military service, and that diabetes was a cause of 
his death.  The Board observes that the appellant no longer 
contends, and the evidence does not suggest, that the veteran 
died as a result of any of his service-connected conditions.  

Instead, the appellant contends that the veteran should have 
been service-connected for type II diabetes mellitus, and 
that this condition substantially caused the veteran's death.  
The appellant has presented evidence suggesting that the 
veteran had undiagnosed diabetes mellitus.  

The law provides that a veteran who, during active military, 
naval or air service, served in the Republic of Vietnam 
during the Vietnam Era is presumed to have been exposed 
during such service to certain herbicidal agents (e.g. Agent 
Orange) unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
service.  If the veteran was exposed to an herbicide agent 
during service, certain diseases, including type II diabetes 
mellitus, shall be service connected even though there was no 
record of such disease during service.  In this case, the 
veteran's service records reflect that he did serve in 
Vietnam during the applicable time period.  Therefore, if the 
veteran had been diagnosed with type II diabetes mellitus 
before his death it would have warranted service connection.

The appellant has presented some evidence that suggests that 
the veteran should have been diagnosed with type II diabetes 
mellitus prior to his death.  A letter from Dr. Poles in 
October 2003 notes that there was evidence of diabetes with 
blood sugar in the 120s on two occasions (December 1983 and 
April 1994) and A1C of 7.2 in May 1996.  

In a September 2004 report, a VA examiner related the blood 
sugar criteria for the diagnosis of diabetes are fasting 
blood sugars of 126 or higher, or a two-hour post glucose 
load sugar of 200 or more.  Fasting sugars over 110 are 
evidence of glucose intolerance, but not diabetes.  Only the 
veteran's reported blood sugar in April 1994 exceeded the 126 
value, and if he were fasting would be indicative of 
diabetes.  The A1C in May 1996 of 7.2 could have indicated 
developing diabetes.

An additional letter from a Dr. Piatt in May 2006 notes that 
in April 1994 the veteran's recorded glucose reading was 128.  
There were no other blood glucose measurements available to 
him revealing higher readings.  However, he also noted an A1C 
reading of 7.2% in May 1996, which is highly suggestive of 
diabetes since it would indicate elevated blood sugars for an 
extended duration of time.  In his letter Dr. Piatt opined 
that it was at least as likely as not that the veteran did 
have diabetes.

In August 2006 the VA examiner again determined that even 
though the evidence was not strong, it was at least as likely 
as not the veteran was diabetic at the time of his death.  

Based on the medical evidence of record it is impossible to 
be certain whether the veteran suffered from type II diabetes 
mellitus.  However, it is the policy of VA to administer the 
law under a broad interpretation, consistent with the facts 
in each case, with all reasonable doubt resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Therefore, the Board finds that the evidence has demonstrated 
that it is more likely than not that the veteran did have 
type II diabetes mellitus at the time of his death.

This determination does not resolve the appellant's claim for 
service connection for the veteran's cause of death.  As 
explained above, the crucial issue is whether or not the 
veteran's type II diabetes mellitus contributed substantially 
or materially to his death.  The medical evidence of record 
simply does not support such a finding.  

The VA examiner, in September 2004, concluded that for 
diabetes to be considered a causative factor for 
atherosclerotic cardiovascular disease, time is required.  
Since EKG findings suggested coronary artery disease as early 
as 1995 the examiner concluded that it was unlikely any 
diabetes mellitus caused or materially contributed to the 
veteran's death. 

In their October 2003 and May 2006 letter, Dr. Poles and Dr. 
Piatt expressed their opinions regarding the role that the 
veteran's diabetes played in his death.  Dr. Pole stated that 
diabetes should be considered as a contributing factor in the 
development of cardiovascular disease.  Dr. Piatt stated that 
the veteran's diabetes "probably contributed" to his 
vascular disease.  Both physicians failed to address the 
short period of time between the development of 
atherosclerotic cardiovascular disease and the first 
indications of diabetes. 

In August 2006, after the Board remanded the case, the VA 
examiner again examined the veteran's records and determined 
that without earlier evidence of diabetes it was not likely 
that the veteran's coronary artery disease, obviously quite 
advanced in 1996, would have been the result of diabetes 
mellitus over such a short period of time.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiners' knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993). 

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
finding, and the probative weight of an medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
thoroughness and detail of the opinion are also factors in 
assessing the probative value of a medical opinion.  Prejean 
v. West, 13 Vet. App. 444 (2000). 

The Board finds that the September 2004 and August 2006 
medical opinions from the VA examiner are more probative than 
the October 2003 and May 2006 private medical opinions.  The 
VA physician conducted a comprehensive review of the 
veteran's case file and provided adequate rationale and bases 
for his opinion that the while it is possible the veteran may 
have recently developed diabetes at the time of his death in 
June 1996, it was unlikely that the veteran had this 
condition for long enough to cause or contribute to the 
coronary artery disease that ultimately caused his death.  
The opinions expressed by Dr. Poles and Dr. Piatt do not 
address this issue and are generally vague on rationale.

For the reasons stated above, the Board finds that service 
connection for cause of the veteran's death is not warranted.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply to the 
determination of whether diabetes materially contributed to 
the veteran death.  Ortiz v. Principi, 274 F.3d 1361, 1364-65 
(Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant").  

ORDER

New and material evidence having been presented, the claim of 
service connection for the cause of the veteran's death is 
reopened, and to this extent only, the appeal is granted.

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


